DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2021, 11/4/2021 and 12/20/2021 are being considered by the examiner.

Drawings
The drawings are objected to because: in Figure 12, the reference character “1600” for Coupler should be changed to “1601”, and the reference character “1601” for PT should be changed to “1602”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al (US 2016/0261352).
1). With regard to claim 1, Wen et al discloses a polarization processing optical device (Figure 1 and Figures 3-7), wherein the optical device comprises a polarization beam splitter (PBS) (PBS 120), a polarization rotator (PR) (PR 140), a first coupler (150), and a first phase tuner (PT) (PS 130), wherein: 
the PBS comprises three ports (for Ein, E1 and E2), one of the three ports of the PBS is configured to input a continuous light source (Ein, Input Port), the other two of the three ports of the PBS are respectively connected to a first port of the PR and a first port of the first coupler (Figure 1), and the PR is configured to perform polarization rotation on an optical energy output by the PBS ([0025] etc.); 

the first PT is disposed on a connection between the PBS and the first coupler (Figure 1), or the first PT is disposed on a connection between the PR and the first coupler; and 
a third port (Eout,1 or E out,2) and a fourth port (Eout,2 or E out,1) of the first coupler are configured to output single-polarization light in a same polarization state, and the first PT is configured to control an output optical power of the third port and an output optical power of the fourth port to be equal ([0025]; Figure 2, [0028], [0032] and [0035] etc.).
2). With regard to claim 17, Wen et al further discloses wherein the optical device is a photonic integrated chip (PIC) ([0005], “the PSA and the modulator system are integrated”; [0031], “FIG. 3 is a schematic diagram of an integrated PSA 300”), and wherein the PIC is a silicon photonic integrated chip ([0044, “integrated on a silicon substrate”), a gallium arsenide integrated chip, an indium phosphide integrated chip, or a lithium niobate integrated chip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2016/0261352) in view of Rasmussen et al (US 2015/0270905).
1). With regard to claim 2, Wen et al discloses all of the subject matter as applied to claim 1 above. And Wen et al further discloses wherein the optical device further comprises two modulators (e.g., 535 and 540 in Figure 5) and two drivers (the modulators 535 and 540 are used to produce EI and EQ signals; therefore, it is obvious to one skilled in the art that two drivers are in the system to use data signals to drive the modulators), wherein: 
the third port and the fourth port of the first coupler are connected to the two modulators through a one-to-one correspondence (refer Figure 5); 
each of the two modulators comprises an optical signal output port (EI and EQ).
In Figure 5, Wen et al does not expressly disclose that the two drivers are connected to the two modulators through a one-to-one correspondence.
However, Rasmussen et al discloses a similar system/method (Figures 1 and 2), in which two drivers send two drive signals (VI and VQ) to the modulators, or the two drivers are connected to the two modulators through a one-to-one correspondence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rasmussen et al to the system/method of Wen et al so that the data signals can be conveniently imprinted on the optical carriers.
2). With regard to claim 3, Wen et al and Rasmussen et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Wen et al and Rasmussen et al further discloses wherein a modulator of the two modulators is 
3). With regard to claim 4, Wen et al and Rasmussen et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Wen et al and Rasmussen et al further discloses wherein the optical device further comprises two photodetectors (PD) (Rasmussen: for Ipow and Qpow, Figure 1), and wherein: 
the two PDs are connected to the third port and the fourth port of the first coupler through a one-to-one correspondence; or 
the two PDs are connected to optical signal output ports of the two modulators through a one-to-one correspondence (Rasmussen: Ipow and Qpow, Figure 1).
4). With regard to claim 5, Wen et al and Rasmussen et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Wen et al and Rasmussen et al further discloses wherein the optical device further comprises a photodetector (PD) (Rasmussen: for Ipow or for Qpow, Figure 1), and wherein: 
the PD is connected to either of the third port and the fourth port of the first coupler; or 
the PD is connected to either of optical signal output ports of the two modulators (Rasmussen: Ipow or Qpow, Figure 1).
5). With regard to claim 6, Wen et al and Rasmussen et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Wen et al and Rasmussen et al further discloses wherein the first coupler is a 2*2 coupler (the BS 150 and BS 525 are 2*2 coupler; also refer 350 in Figure 3).
out,1, Eout,2, Eout,3 and Eout,4 output signals; therefore, it is obvious to one skilled in the art that four drivers are in the system to use data signals to drive the modulators), the optical device comprises 2N optical signal output ports (Eout,1 and Eout,2; and Eout,3 and Eout,4), and N is a positive integer greater than or equal to 2, wherein: 
each of the second coupler and the third coupler comprises one input port and N output ports (two outputs, Figure 7); 
the third port and the fourth port of the first coupler are connected to an input port of the second coupler and an input port of the third coupler through a one-to-one correspondence (Figure 7); 
the 2N modulators are connected to N output ports of the third coupler and N output ports of the second coupler through a one-to-one correspondence (Figure 7); 
the 2N drivers are connected to the 2N modulators through a one-to-one correspondence (refer Figure 7); and 
each of the 2N modulators comprises an optical signal output port (the ports for Eout,1, Eout,2, Eout,3 and Eout,4 output signals)
In Figure 7, Wen et al does not expressly disclose that the 2N drivers are connected to the 2N modulators through a one-to-one correspondence.
I and VQ) to the modulators, or the two drivers are connected to the two modulators through a one-to-one correspondence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rasmussen et al to the system/method of Wen et al so that the data signals can be conveniently imprinted on the optical carriers.
7). With regard to claim 8, Wen et al and Rasmussen et al disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Wen et al and Rasmussen et al further discloses wherein at least one of the second coupler or the third coupler comprises (N-1) 1*2 couplers (the BS 735 and 750 are 1*2 couplers).
8). With regard to claim 9, Wen et al and Rasmussen et al disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Wen et al and Rasmussen et al further discloses wherein the optical device further comprises two photodetectors (PD) (e.g., Rasmussen teaches that two PDs can be used to monitor the power of Ipow and Qpow, Figure 1), and wherein: 
the two PDs are connected to the third port and the fourth port of the first coupler through a one-to-one correspondence; 
the two PDs are connected to output ports of two modulators of the 2N modulators through a one-to-one correspondence (e.g., Rasmussen teaches that two PDs are connected to output ports of two modulators to monitor the power of Ipow and Qpow, Figure 1); or 

10). With regard to claim 10, Wen et al and Rasmussen et al disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Wen et al and Rasmussen et al further discloses wherein the optical device further comprises one photodetector (PD) (e.g., Rasmussen teaches that PD can be used to monitor the power of Ipow or Qpow, Figure 1), and wherein: 
the PD is connected to either of the third port and the fourth port of the first coupler; 
the PD is connected to either of output ports of two modulators of the 2N modulators (e.g., Rasmussen teaches that PD can be used to monitor the power of Ipow or Qpow, Figure 1); or 
the PD is connected to either of the second coupler and the third coupler.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2016/0261352) in view of Rasmussen et al (US 2015/0270905) and Way et al (US 2020/0099449).
1). With regard to claim 11, Wen et al discloses all of the subject matter as applied to claim 1 above. And Wen et al further discloses wherein the optical device further comprises a second coupler (the BC 550 in Figure 5), a second PT (PS 545 in Figure 5), a radio frequency electrode (the I Modulator and Q modulator are used to modulate data onto the optical carrier, and data signals are in radio frequency range (e.g., GHz), and the “the I modulator and the Q modulator comprise Mach-Zehnder I and EQ signals; therefore, it is obvious to one skilled in the art that at least one driver is in the system to use data signals to drive the modulators), wherein: 
the third port and the fourth port of the first coupler are respectively connected to two ports of the second coupler to obtain two connections (Figure 5, the two output ports of the BS 525 are connected to the two input ports of the coupler BC via the modulators and PS); 
the second PT is placed on either of the two connections (Figure 5, the PS is placed on one connection for EQ signal), and the second PT is configured to control a phase of light passing through the second PT (the PS is a phase shifter), wherein there is a preset proportion of optical power output by the second coupler to peak power (refer to Figures 2 and 3, the output power is changing with tuning of the phase. It is inherent that there is a preset proportion of optical power output by the second coupler to peak power); 
the second coupler comprises an optical signal output port (for Eout).
In Figure 5, Wen et al does not expressly show the two drivers and radio frequency electrode, and the radio frequency electrode is placed on at least one of the two connections; the driver is configured to drive the radio frequency electrode. However, Rasmussen et al discloses a similar system/method (Figures 1 and 2), in which two drivers send two RF drive signals (VI and VQ) to the modulators. And another prior art, Way et al, discloses that the Mach-Zehnder modulator has RF electrode, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rasmussen et al and Way et al to the system/method of Wen et al so that the data signals can be conveniently imprinted on the optical carriers.
2). With regard to claim 12, Wen et al and Rasmussen et al and Way et al disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Wen et al and Rasmussen et al and Way et al further discloses wherein: 
there is one radio frequency electrode, wherein the driver is configured to drive the radio frequency electrode (Figures 1 and 2 of Rasmussen. Figure 2 of Way); or 
there are two radio frequency electrodes, wherein the driver is configured to drive either of the two radio frequency electrodes or differentially drive the two radio frequency electrodes (Figures 1 and 2 of Rasmussen. Figure 2 of Way).
3). With regard to claim 13, Wen et al and Rasmussen et al and Way et al disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Wen et al and Rasmussen et al and Way et al further discloses wherein the optical device further comprises two photodetectors (PD) (e.g., Rasmussen: Figure 1, two photodetectors to monitor Ipow and Qpow), the two PDs are connected to the third port and the fourth port of the first coupler via the modulators (Rasmussen: Figure 1).

As shown in Figure 1 of Rasmussen, the two PD are at the output of the modulators, not before the modulators or directly connected to the first coupler. However, the PD is used to monitor the powers of paths, as shown in Figure 2 of Wen, the powers on the two paths are complementary. And where to implement the PDs are merely a matter of design choice. And Applicant has not disclosed that to put the two photodetectors before the modulators solves any stated problem, serves any advantage or is for any particular purpose. To connect the PDs to the third port and the fourth port of the first coupler of through a one-to-one correspondence in Wen et al and Rasmussen et al and Way et al would have been a matter of obvious design choice to one of ordinary skill in the art.
4). With regard to claim 14, Wen et al and Rasmussen et al and Way et al disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Wen et al and Rasmussen et al and Way et al further discloses wherein the second coupler is a 2*1 coupler (Wen: BC 550 is a 2*1 coupler. Rasmussen: Figure 1, the right side coupler. Way: Figure 2, the right side coupler) or the second coupler is a 2*2 coupler.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2016/0261352) in view of Rasmussen et al (US 2015/0270905) and Yue et al (US 2015/0341121).
out,1, Eout,2, Eout,3 and Eout,4 output signals; therefore, it is obvious to one skilled in the art that four drivers are in the system to use data signals to drive the modulators).
In Figure 7, Wen et al does not expressly show the drivers, and does not expressly disclose a fourth coupler, a fifth coupler, a second PT, a third PT, an additional PR, and an additional PBS, wherein: the third port and the fourth port of the first coupler are connected to one port of the second coupler and one port of the third coupler through a one-to-one correspondence, wherein two additional ports of the second coupler and two additional ports of the third coupler are connected to the four modulators through a one-to-one correspondence; the four drivers are connected to the four modulators through a one-to-one correspondence; output ports of two modulators connected to the second coupler in the four modulators are both connected to one port of the fourth coupler to obtain two connections, wherein output ports of two modulators connected to the third coupler in the four modulators are both connected to one port of the fifth coupler to obtain two additional connections; either of the fourth coupler and the fifth coupler is connected to the additional PBS, the other one of the fourth coupler and the fifth coupler is connected to the PR, and the PR is connected to the additional PBS; the second PT is disposed on either of the two connections; the third PT is disposed on the two additional connections; and the PBS comprises an optical signal output port.
I and VQ) to the modulators. And another prior art, Yue et al, discloses an optical device comprises a first coupler (beam splitter 352 in Figure 3B), a second coupler (the coupler in the X Channel Modulator 354, which splits optical signal from the splitter 352 into two portions: one to 358, another to 360), a third coupler (the coupler in the Y Channel Modulator 356, which splits optical signal from the splitter 352 into two portions: one to 364, another to 366), a fourth coupler (the coupler combining signals from the 358 and 360), a fifth coupler (the coupler combining signals from the 364 and 366), four modulators (358, 360, 364, 366), four drivers ([0044], “using an electrical driving signal using modulators 358, 360, 364, and 366 to each produce an output optical signal”), a second PT (362), a third PT (368), an additional PR (374), and an additional PBS (376), wherein: 
the third port and the fourth port of the first coupler are connected to one port of the second coupler and one port of the third coupler through a one-to-one correspondence (Figure 3B), wherein two additional ports of the second coupler and two additional ports of the third coupler are connected to the four modulators through a one-to-one correspondence (Figure 3B); 
the four drivers are connected to the four modulators through a one-to-one correspondence ([0044], “using an electrical driving signal using modulators 358, 360, 364, and 366 to each produce an output optical signal”); 
output ports of two modulators connected to the second coupler in the four modulators are both connected to one port of the fourth coupler to obtain two connections (Figure 3B), wherein output ports of two modulators connected to the third 
either of the fourth coupler and the fifth coupler is connected to the additional PBS (Figure 3B), the other one of the fourth coupler and the fifth coupler is connected to the PR (PR 374, Figure 3B), and the PR is connected to the additional PBS (Figure 3B); 
the second PT (362) is disposed on either of the two connections; 
the third PT (368) is disposed on the two additional connections; and 
the PBS comprises an optical signal output port (for the “Combined Polarization” output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rasmussen et al  and Yue et al to the system/method of Wen et al so that a dual-polarization QAM/QPSK transmitter can be generated for high data rate comuunications.
2). With regard to claim 16, Wen et al and Rasmussen et al Yue et al disclose all of the subject matter as applied to claims 1 and 15 above. And the combination of Wen et al and Rasmussen et al further discloses wherein the optical device further comprises two photodetectors (PD) (Rasmussen: two PDs can be implemented after the modulators. Yue: Figure 3B, photodetector 372 can be used to monitor the signals). But, Wen et al and Rasmussen et al Yue et al do not expressly disclose: the two PDs are connected to the third port and the fourth port of the first coupler through a one-to-one correspondence; or the two PDs are connected to either of the two additional ports of the second coupler and either of the two additional ports of the third coupler through a one-to-one correspondence.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2016/0261352) in view of Evans et al (US 2012/0170938).
Wen et al discloses an optical transmitter (Figures 1, 3, 5-7), wherein the optical transmitter comprises a optical device (PSA 100, 405, 505, 605 and 705), a light source (CW light source ECW), and conventional optical fibers ([0004], [0023] and {0046]), wherein the optical device comprises a polarization beam splitter (PBS)(e.g., PBS 120 or 510), a polarization rotator (PR) (140 or 520), a first coupler ()150 or 525), and a first phase tuner (PT) (130 or 415), wherein: 
the PBS comprises three ports, one of the three ports of the PBS is configured to input a continuous light source, the other two of the three ports of the PBS are respectively connected to a first port of the PR and a first port of the first coupler (Figures 1 and 5), and the PR is configured to perform polarization rotation on an optical energy output by the PBS (PR is polarization rotator); 

the first PT is disposed on a connection between the PBS and the first coupler (Figures 1 and 5), or the first PT is disposed on a connection between the PR and the first coupler; 
a third port and a fourth port of the first coupler are configured to output single-polarization light in a same polarization state, and the first PT is configured to control an output optical power of the third port and an output optical power of the fourth port to be equal ([0025]; Figure 2, [0028], [0032] and [0035] etc.).
Wen et al shows one light source and one optical device. Wen does not expressly disclose the transmitter comprises N optical devices, N light sources, and a light source pool comprises N light sources, wherein N is a positive integer greater than or equal to 2; and the N light sources in the light source pool are connected to first ends of the N conventional optical fibers through a one-to-one correspondence, wherein second ends of the N conventional optical fibers are connected, through a one-to-one correspondence, to ports of PBSs of the N optical devices that are configured to input continuous light sources.
However, from one optical device and one light source to N optical devices and N light sources are just duplicating an element and its functionality; it is obvious to one skilled in the art to make multiple optical devices and one light sources so to transmit more signals or form WDM system. E.g., Evans et al discloses a transceiver system (11 in Figure 1) or a transmitter (206 in Figure 2), in which a plurality of light sources (DFB 308) and optical devices ( 310 etc.) in the transmitter, each light source and optical .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2016/0261352) in view of Schimpe (US 2020/0137468).
1). With regard to claim 19, Wen et al discloses an optical receiver (Figure 4), wherein: 
the optical receiver comprises a polarization processing apparatus (PSA 405), and a coherent receiver (440), the polarization processing apparatus is connected to the coherent receiver (Figure 4), the polarization processing apparatus is configured to receive local oscillator optical energy sent by another device (Figure 4, ELO), the polarization processing apparatus is configured to process the local oscillator optical energy output into single-polarization light (Figure 4), the coherent receiver is configured to receive the single-polarization light (ELO,X or ELO,Y) for coherent reception processing, and the polarization processing apparatus comprises a polarization beam splitter (PBS) (410), a polarization rotator (PR) (420), a first coupler (425), and a first phase tuner (PT) (415); 
the PBS comprises three ports, one of the three ports is configured to connect to the ELO and the other two of the three ports are respectively connected to a first port of the PR and a first port of the first coupler (Figure 4); 

the first PT is disposed on a connection between the PBS and the first coupler (Figure 4), or the first PT is disposed on a connection between the PR and the first coupler; and 
a third port of the first coupler is configured to output the single-polarization light, the third port is connected to an input port of the coherent receiver (Figure 4), and the first PT is configured to control an output optical power of the third port to be half of a peak power ([0025]; Figure 2, [0028], [0032] and [0035] etc.).
But, Wen et al does not expressly disclose a multiplexer, and the multiplexer is connected to the polarization processing apparatus, the multiplexer is configured to receive local oscillator optical energy sent by another device, the polarization processing apparatus is configured to process the local oscillator optical energy output by the multiplexer into single-polarization light.
However, as disclosed by Schimpe, a local oscillator can be obtained from a transmitter source (Figures 2, 3 and 5 etc.), an optical device (e.g., in 29 of Figure 2, the one accepts Local Oscillator and split the Local Oscillaor into two portions, which are sent to 30a and 30b), a multiplexer (34) is configured to receive local oscillator optical energy sent by another device (14/16), the optical device is configured to process the local oscillator optical energy output by the multiplexer and then sends the processed local oscillator optical energy to coherent receiver (in 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
2). With regard to claim 20, Wen et al and Schimpe disclose all of the subject matter as applied to claim 19 above. But, Wen et al and Schimpe do not expressly disclose wherein the optical receiver further comprises an optical amplifier, and wherein the polarization processing apparatus is connected to the optical receiver by using the optical amplifier. 
However, an optical amplifier is well known in art to amplify optical signal to a desire signal level. Therefore, it is obvious to one skilled in the art that an optical amplifier can be used to amplify the local oscillator optical energy so that desired power level can be sent to the coherent receiver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10845668 B2
US 10805009 B2
US 20200280172 A1
US 20200099449 A1
US 10547408 B2
US 20190229812 A1
US 20190199443 A1
US 10128956 B2

US 20180284350 A1
US 20180076901 A1
US 9784921 B1
US 20170163000 A1
US 20160323039 A1
US 20160313505 A1
US 20160007105 A1
US 20150341121 A1
US 20150270905 A1
US 20150236792 A1
US 20150117872 A1
US 20140126913 A1
US 20140037286 A1
US 20130155482 A1
US 20120213511 A1
US 20120207475 A1
US 20110243556 A1
US 7826752 B1
US 7817923 B2
US 20100239260 A1
US 20100202724 A1
US 20100080571 A1

US 20070086017 A1
US 20050185970 A1
US 20050069242 A1
US 20050058386 A1
US 20040141691 A1
US 20040101227 A1
US 20040067022 A1
US 20030219188 A1
US 20030210860 A1
US 6211996 B1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 26, 2022